Citation Nr: 0202048	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  97-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Evaluation of Frey's syndrome, status post excision of 
parotid tumor, currently rated as 30 percent disabling, to 
include a separate higher rating for residual scarring 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The veteran served on active duty from July 1975 until July 
1995.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1996 
rating decision of the Los Angeles, California Regional 
Office (RO) which granted service connection for status post 
excision of parotid tumor, rated zero percent disabling 
[later characterized as Frey's syndrome, claimed as status 
post excision, parotid tumor, benign].  The veteran 
subsequently moved to within the jurisdiction of the VA 
Winston-Salem, North Carolina RO.  

During the pendency of the appeal, the rating for this 
service-connected disability was increased to 10 percent by 
rating action dated in May 1999 and to 30 percent pursuant to 
the hearing officer's determination in January 2001.  In 
addition to the 30 percent rating for residuals of Frey's 
syndrome, a separate rating has been assigned for disfiguring 
scarring.  That was the original 10 percent assigned.  It was 
the subject of the initial statement of the case entered in 
this appeal.  As such, the Board concludes that the propriety 
of the separate rating for scarring is before the Board.  In 
view of the action taken below, there is no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, as these ratings stem from initial ratings, the 
provisions of Fenderson v. West are for application as set 
forth in detail below.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Frey's syndrome, status post excision of parotid tumor, 
is manifested by profuse perspiration and redness of the 
right side of the face whenever the veteran eats.  This is 
consistent with severe incomplete paralysis of the fifth 
(trigeminal) cranial nerve.

3.  The excessive perspiration and redness on the right side 
of the face, near the tumor removal site more nearly 
approximates severe rather than moderate disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
neurological impairment due to Frey's syndrome, status post 
excision of parotid tumor are not met.  38 U.S.C.A. §§ 1155, 
5100 et. seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.124a, Diagnostic Code 8205; Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

2.  The criteria for a separate 30 percent rating, but no 
more, for residual scarring based on disfigurement have been 
met, effective August 1, 1995.  38 U.S.C.A. §§ 1155, 5100 et. 
seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.20, 4.118, Diagnostic Code 7800; Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the service-connected Frey's 
syndrome, status post excision of parotid tumor, is more 
severely disabling than the currently assigned rating 
reflects and warrants at least a 50 percent disability 
evaluation.  In correspondence to the RO, he states one of 
the residuals of the disorder includes profuse sweating on 
one side of his face which occurs each time that he eats 
anything.  It is asserted that this is psychologically 
debilitating to him, especially when he eats with others 
because they see the perspiration and because he must wipe 
his face 10 to 15 times during the course of a meal.  

At the outset, the Board points out that there was a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099 
(2000), (codified at 38 U.S.C.A. § 5100 et. seq., (West Supp. 
2001)); VAOPGCPREC 11-2000 (Nov. 27, 2000).  There have also 
been final regulations promulgated to implement the new law.  
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Accordingly, the VCAA is applicable to 
this case.

It is found, however, that the new law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim for an increased rating for the Frey's syndrome, status 
post excision of parotid tumor.  This is because in addition 
to the Board's taking action favorable to the veteran by 
granting part of the claim for an increased rating, it is 
found that notification requirements of the new law have been 
substantially complied with as to the instant matter.  The 
record reflects that in March 1998, the veteran was requested 
to submit medical evidence which he wished to be considered 
in his claim for an increased rating, and was asked to 
specify the symptoms or complications he was experiencing as 
to the disability.  The Board observes that he was examined 
by an independent medical expert for VA compensation purposes 
in August 1998, and was most recently afforded a VA 
examination in February 2001.  Additionally, the appellant 
had the benefit of a personal hearing at the RO in January 
2001, and an April 1997 statement of the case, as well as May 
1999 and July 2001 supplemental statements of the case 
notified him of the information and evidence necessary to 
substantiate his claim.  The Board also notes points out that 
the veteran was specifically informed of the notice and duty 
to assist provisions of the VCAA in correspondence dated in 
November 2001.  It is observed that the veteran has not 
identified any other pertinent information which might have 
some bearing on his claim in this regard.  Thus, it is found 
that the appellant and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of the claim.  Under the circumstances, the Board is of the 
opinion that a remand for further development would serve no 
useful purpose.  Therefore, it is concluded that adjudication 
of this issue, without referral to the RO for additional 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).

Service connection was granted for Frey's syndrome, status 
post excision of parotid tumor by rating action dated in 
April 1996, and a noncompensable rating was established, 
effective from August 1, 1995.  The initial rating was based 
on residual disfiguring scarring.  As noted previously, the 
rating for this service-connected disability was increased to 
10 percent by rating action dated in May 1999, and to 30 
percent pursuant to hearing officer's determination in 
January 2001.  The rating for the scarring has remained at 10 
percent.  The 30 percent rating has been assigned, 
additionally, for neurological impairment under Code 8205, 
classified as the Frey's syndrome.  In instances where the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.  If 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
function affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Id.

The Board notes that the veteran's service-connected Frey's 
syndrome, status post excision of parotid tumor is currently 
evaluated in accordance with 38 C.F.R. § 4.124a, Diagnostic 
Code 8205 which provides that the evaluation for fifth 
(trigeminal) cranial nerve paralysis is dependent upon the 
relative degree of sensory manifestation or motor loss.  A 10 
percent evaluation is warranted for moderate incomplete 
paralysis.  A 30 percent evaluation requires severe 
incomplete paralysis.  A 50 percent evaluation requires 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8205.  

In addition, as noted, the residual scarring may be evaluated 
on the basis of disfigurement under 38 C.F.R. § 4.118.  The 
residual disfiguring scarring of the head, face or neck, will 
be evaluated 0 percent disabling where slight.  A 10 percent 
rating is assigned where the scarring is moderately 
disfiguring.  A 30 percent rating is for assignment where 
there is severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent rating is assigned for complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  38 C.F.R. §  
4.118, Diagnostic Code 7800. 

The veteran was afforded a VA examination in January 1996 
where history was rendered to the effect that he noticed 
swelling in the right parotid area in early 1993, with 
removal of a parotid gland tumor in June 1993.  It was 
recorded that the only residual symptoms were redness and 
swelling when he ate food, which was localized to an area 
approximately covering the normal parotid configuration.  The 
appellant also indicated that there was numbness in the scar, 
as well as anterior to the scar, and that this had not 
changed materially over the last year.  He was reported to 
have stated that there was no history of drooling saliva or 
food collecting between the gumline and the mucosa on the 
right side, and that there had been no recurrence of the 
tumor.  On examination there was a scar on the right side of 
the neck which extended from behind the auricle of the right 
ear in an anteromedial fashion for 4 1/2 inches which was 
linear and level with the skin.  No keloid condition or 
redness was appreciated.  

Upon neurological evaluation, it was noted that the cranial 
nerves were normal.  There was no weakness or paralysis of 
the right facial nerve.  The motor system was normal.  
Sensory evaluation revealed an oval area in the area of the 
right mandible which measured 2 x 1 inches with hypoplegia.  
It was reported that the rest of the neurological examination 
was normal.  It was noted in the diagnosis that the veteran 
did have problems with sweating and redness while eating.  

The appellant underwent an independent medical examination 
for compensation purposes in August 1998.  In a report of 
that same date, V. Tsesin, M.D., noted pertinent surgical 
history and wrote that following the excision, the veteran 
started  having episodes of redness and sweating of the cheek 
in connection with eating.  It was reported that the episodes 
typically occurred within five to ten minutes after he began 
eating, and lasted the whole time he was eating until 
approximately 30 to 60 minutes after the meal.  It was also 
related that the veteran experienced decreased sensitivity in 
the periauricular region.  It was recorded that his doctor 
had told him that his condition was chronic and unlikely to 
improve in the future.  

Upon physical examination, the cranial nerves were evaluated 
with pertinent findings of decreased sensation to pinprick 
and touch in the periauricular region on the right side.  The 
jugular reflux and coronary artery responses were within 
normal limits.  It was noted that following neurological 
evaluation, the veteran ate a meal, and that within 
approximately three to five minutes after starting, there was 
redness and perspiration on the right cheek.  Diagnoses 
following examination were Frey's syndrome and partial 
paralysis of the fifth cranial nerve after parotid tumor 
excision. 

The veteran presented testimony at a personal hearing on 
appeal in January 2001 to the effect that when he ate, his 
cheek became "cherry red" and began to perspire within a 
minute of commencing to chew anything.  He stated that the 
problem affected him psychologically and that he tried to 
hide it from people with whom he ate.  He said that he tried 
to turn the right side of his face away from people, that he 
had to wipe his face during the whole meal, and that he felt 
self-conscious and very embarrassed.  It was noted on this 
occasion that the redness and perspiration subsided within 
two to five minutes after eating.  The veteran testified that 
he did not have pain, and that the numbness did not bother 
him that much.  He indicated that he sought no treatment for 
the condition. 

The veteran most recently underwent VA compensation 
examinations in February 2001.  It was reported that previous 
medical records were reviewed.  Pertinent history and 
complaints relating to the service-connected Frey's syndrome 
were noted.  Following a comprehensive cranial nerve 
examination, a pertinent diagnosis of Frey's syndrome, now 
postoperative for seven years, characterized by perspiration 
over his lower right jaw was rendered.  The examiner added 
that the display of perspiration was "greatly impressive 
when I had him eat two donuts."  

Upon skin examination, it was noted that the right side of 
the face was slightly sunken in the mandibular area.  
Photographs of the veteran's face were obtained.  It was 
reported that he was given a sandwich and that he sweated 
heavily on the right side of his face. It was added that the 
sweating was not noticeable on the pictures, but was a good 
deal more impressive in person than could be reproduced with 
the photographs.  The veteran complained about sweating every 
time he ate and said that people questioned him about what 
was happening.

Service connection for an adjustment disorder, secondary to 
the Frey's syndrome was granted by rating of July 2001.  A 10 
percent rating was assigned.  There has been no disagreement 
with this action.

Analysis

The evidence in this instance reflects on examination for the 
VA in August 1998, where partial paralysis of the fifth 
cranial nerve was noted.  To be entitled to a 50 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8205, 
complete paralysis of the fifth cranial nerve must be 
demonstrated.  This is not shown in the present case.  
Additionally, the veteran has indicated that the numbness he 
experiences does not bother him that much.  The Board thus 
finds that the appellant is not entitlement to a higher 
evaluation under the criteria in effect for Diagnostic Code 
8205.  No more than severe incomplete paralysis has been 
shown.

The record does reflect, however, that the appellant does 
have a substantial problem with redness and perspiration of 
the right cheek whenever he eats due to Frey's syndrome.  
Examinations of the right cheek which have been conducted 
after the veteran has been requested to eat something have 
demonstrated profuse perspiration throughout the eating 
period which recent examiners described as "impressive."  
In correspondence to the RO and upon personal hearing on 
appeal in January 2001, the appellant has stated that such 
symptoms are psychologically debilitating and produce a great 
deal of social embarrassment which he attempts to hide every 
time he eats a meal with his acquaintances.  The Board 
empathizes with his self-conscious feelings whenever he 
attempts to eat a meal in the company of others, as well as 
what must be an uncomfortable and frustrating disability at 
all times when ingesting food.  The Board thus finds that 
such symptoms may inspire substantial aversion and that with 
consideration of 38 C.F.R. § 4.7, may more nearly approximate 
the criteria for a 30 percent evaluation for severely 
disfiguring scarring under Code 7800.  See 38 C.F.R. §§ 4.7, 
4.20.  The benefit of the doubt is thus resolved in favor of 
the veteran as to this matter by finding that a separate 30 
percent rating for Frey's syndrome, status post excision of 
parotid tumor, but no more, is reasonably warranted from the 
date of service connection.  See Fenderson.  

It is noted that nothing approaching complete disfigurement 
warranting a 50 percent rating has been shown.  There is no 
basis in the other skin codes to warrant a higher rating.  
Thus, a separate 30 percent rating, but no more, is warranted 
under Code 7800.


ORDER

A rating in excess of 30 percent for Frey's syndrome, based 
on neurological findings, status post excision of parotid 
tumor, is denied.

A separate 30 percent rating for disfiguring scarring, but no 
more, is granted, subject to prevailing regulations governing 
the payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

